PER CURIAM:
Appellant has filed herein a motion for stay of proceedings. Respondents have filed an affidavit and memorandum in objection thereto and counsel for both parties were heard in oral argument.
It appears that the orders of the district court appealed from have removed the appellant, Astrid L. French, as guardian of the person and conservator of the estate of William E. French, Jr., the protected person. Those orders appoint in her stead to act in those capacities the respondents, Ed French *541and Larry French, who are the sons of the protected person. It further appears that there are important matters requiring the attention of the conservators of the protected person and for this reason the effect of the district court’s orders should, not be stayed.
Therefore, it is hereby ordered that the motion for stay of' proceedings be and it hereby is denied. It is further ordered that appellant, Astrid L. French, immediately turn over the-assets and records of the conservatorship to the respondents, Ed French and Larry French, as required by the district court’s order dated November 4, 1975.